 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Carley Anne Miller,                              No. CV-18-02335-PHX-JAS
                                                      No. CV-19-04999-PHX-DJH
10                  Plaintiff,
                                                      ORDER
11   v.
12   Pacific Indemnity Company,
13                  Defendant.
14
15            Pending before the Court is Defendant’s Motion to Consolidate Miller v. Pacific
16   Indemnity Co., CV-18-2335, with Bishop v. Pacific Indemnity Co., CV-19-4999. (Doc.

17   163.)1
18            Cases pending before different Judges may be transferred to a single Judge if they

19   “(1) arise from substantially the same transaction or event; (2) involve substantially the

20   same parties or property; (3) involve the same patent, trademark, or copyright; (4) call for
21   determination of substantially the same questions of law; or (5) for any other reason
22   would entail substantial duplication of labor if heard by different Judges.” LRCiv 42.1(a).

23   Courts may consolidate actions before them that involve common questions of law or

24   fact. Fed. R. Civ. P. 42(a)(2). Parties do not need to consent to consolidation. In re Air

25   Crash Disaster at Fla. Everglades on Dec. 29, 1972, 549 F.2d 1006, 1013 (5th Cir.

26   1977). Courts should avoid prejudicing either party by consolidating actions. Cantrell v.
27
     1
       Judge Soto has consulted with Judge Humetewa and will decide this motion, as the
28   Judge assigned to the case with the lowest case number. LRCiv 42.1(b). All document
     numbers refer to the docket number in Miller v. Pacific Indemnity Co., CV-18-2335.
 1   GAF Corp., 999 F.2d 1007, 1011 (6th Cir. 1993).
 2           The parties agree that this case involves substantially the same questions of law
 3   and fact. (Docs. 163, 165, 168.) The Court finds good cause to transfer Bishop v. Pacific
 4   Indemnity Co., CV-19-4999 to Judge Soto. This will result in a more efficient use of
 5   court resources and a reduction in the risk of inconsistent rulings. Only one Judge will
 6   need to go through the facts and law in common.
 7           Miller v. Pacific Indemnity Co., CV-18-2335, has completed discovery and
 8   currently has a pending motion for summary judgment (Doc. 180). Bishop v. Pacific
 9   Indemnity Co., CV-19-4999, is in its infancy, no schedule has been issued or depositions
10   started. Due to this difference in time and position of the cases, the Court will not
11   consolidate the two actions. Consolidation would result in delay for Miller v. Pacific
12   Indemnity Co., CV-18-2335, or prejudice for Bishop v. Pacific Indemnity Co., CV-19-
13   4999.
14           IT IS ORDERED that Bishop v. Pacific Indemnity Co., CV-19-4999 shall be
15   transferred to this Court. In future filings, the “DJH” shall be replaced by “JAS” (i.e., CV
16   19-4999-PHX-JAS), as this case has now been transferred to this Court.
17           IT IS FURTHER ORDERED that the motion to consolidate (Doc. 163) is granted,
18   to the extent transfer to this Court was requested, and all other relief is denied.
19           Dated this 19th day of December, 2019.
20
21
22
23
24
25
26
27
28


                                                  -2-
